                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

LARRY DONNELL DICKS-LEWIS III,

       Plaintiff,

v.                                                              Case No: 5:19-cv-499-Oc-30PRL

CIRCUIT COURT OF THE 5TH JUDICIAL
CIRCUIT, STATE OF FLORIDA, MARION
COUNTY SHERIFF’S OFFICE, JASON
LABORDE, MARION COUNTY JAIL,
LISA HERNDON and DAVID R.
ELLSPERMANN,

       Defendants.


                                               ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 5).                         In the Report and

Recommendation, the Magistrate Judge concluded that this action should be dismissed as

frivolous under 28 U.S.C. § 1915(e)(2) because: (1) although Plaintiff lists a number of

purported claims in the style of the case,1 the Complaint only addresses claims under 42

U.S.C. § 1983 and alleges no facts in connection with the other claims; (2) Plaintiff’s claims

are barred by judicial immunity; (3) Plaintiff’s claims against the Marion County Sheriff’s

Office, the Marion County Jail, and the Circuit Court of the Fifth Judicial Circuit are improper

because these Defendants are not proper parties; (4) to the extent Plaintiff intends to proceed




1
  In the style of the case, Plaintiff also included FDCPA violations, violations of oaths of office, false
arrest, cruel and unusual punishment, and fraud.
under § 1983 against the State of Florida, his claims would be barred by the Eleventh

Amendment; and (5) Plaintiff has failed to allege sufficient facts to show that the remaining

Defendants, Deputy Jason Laborde and David R. Ellspermann, personally participated in the

alleged constitutional violations under § 1983.

       The Court notes that written objections to the Report and Recommendation have not

been filed and the time for filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate Judge

in conjunction with an independent examination of the file, the Court is of the opinion that

the Magistrate Judge's Report and Recommendation should be adopted, confirmed, and

approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 5) of the Magistrate Judge is adopted,

              confirmed, and approved in all respects and is made a part of this order for all

              purposes, including appellate review.

       2.     Plaintiff’s Motion to Proceed in Forma Pauperis (Dkt. 2) is denied.

       3.     This action is dismissed without prejudice.

       4.     All pending motions are denied as moot.

       5.     The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 23rd day of December, 2019.




Copies Furnished To:
Counsel/Parties of Record

                                               2
